—In a proceeding pursuant to Family Court Act article 4 for an upward modification of child support, the father appeals from an order of the Family Court, Orange County (Bivona, J.), entered September 20, 1994, which granted the mother’s objections to an order of the same court (Braxton, H.E.), entered March 22, 1994, denying, after a hearing, inter alia, her application for an upward modification of child support, increased the father’s weekly child support obligation from the sum of $85 to the sum of $137.68, retroactive to January 26, 1993, and directed him to pay an additional $10 per week to satisfy arrears in the amount of $4,741.20.
Ordered that the order is affirmed, with costs.
Contrary to the father’s contention on appeal, we find that the mother met her burden by establishing a change in circumstances sufficient to warrant an upward modification in child support (see, Family Ct Act § 461 [b] [ii]). Where, as here, the movant has set forth specific increased expenses, as opposed to merely a general claim that the child’s needs have increased as the child matured or as a result of inflation, an upward modification is appropriate (see, Matter of Adams-Eppes *752v Fulton, 195 AD2d 455, 456; Zucker v Zucker, 187 AD2d 507, 509; Matter of Miller v Davis, 176 AD2d 945). The Family Court correctly took into account the fact that the father’s income had significantly increased since the date of the last support order in 1987 (see, Matter of Adams-Eppes v Fulton, supra; Matter of Gilzinger v Stern, 186 AD2d 652, 653; Matter of Popp v Raitano, 167 AD2d 404, 405). Miller, J. P., Thompson, Joy and Krausman, JJ., concur.